Citation Nr: 1505120	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  05-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than October 1, 2003 for the award of nonservice-connected (NSC) death pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1972 to February 1976 and from March 1977 to August 1989. The Veteran died in May 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2003 administrative decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO). The claims file is now in the jurisdiction of the Oakland, California RO. 

In October 2008, October 2009, and October 2013 the case was remanded for additional development and to satisfy notice requirements. 

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death has been raised by the record in the appellant's representative October 2008 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran died in May 1999. 

2. In May 1999, the appellant filed a claim with the Social Security Administration (SSA). 

3. Resolving doubt in the appellant's favor, the claim for nonservice-connected pension benefits was pending since May 1999. 


CONCLUSION OF LAW

The criteria for an effective date of May 1, 1999, for the award of nonservice-connected pension benefits, have been met. 38 U.S.C.A. §§ 5105, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014). The effective date for NSC death pension claims received between October 1, 1984, and December 9, 2004, is the first day of the month in which the veteran's death occurred if the claim is received within 45 days after the date of the death; otherwise, date of receipt of claim. 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(ii). 

The Veteran's death certificate shows that he died in May 1999. 

The appellant's formal claim for NSC death pension was received in September 2003.  There is no indication that she filed a prior formal or informal claim for death benefits with VA, and she does not allege otherwise. In support of her claim, the appellant has submitted a document from the Social Security Administration (SSA), dated May 24, 1999, showing that she was found entitled to a one-time benefit payment for the Veteran's death, but based on a review of their records was not entitled to any other Social Security benefits based on the Veteran's record. 

Based on this May 1999 determination from SSA, VA attempted to secure and associate the application the appellant filed with SSA with the record.  If she filed an application on a form jointly prescribed by VA and SSA on or after January 1, 1957, that application could be considered a claim for VA death benefits, and would be considered received by VA on the date of receipt at SSA. 38 U.S.C.A. § 5105; 38 C.F.R. § 3.153. 

The record shows VA made many attempts to retrieve the appellant's original application for benefits related to the Veteran's death from SSA, but SSA did not understand the nature of VA's request (see June and July 2007 SSA responses stating only the appellant's own disability application and medical records were available; February 2010 negative response for medical records and VA's other attempts to request records in the file). 

In April 2012, SSA sent VA a series of disk operating system (DOS) screenshots purporting to show the appellant's past applications.  As a January 2013 Decision Review Officer deferred rating admits, these screenshots alone were not self-explanatory and the dates as to each application were unclear. In January 2013, VA staff asked staff at SSA (via email) to provide a clearer explanation for the requested document. A January 2013 letter from SSA states that L.M., an authorized custodian of records at SSA, searched files and no further records could be found. According to L.M., the application filed in May 1999 could not be found because it was not made in paper form and was electronic only. 

Given that the unavailability of such records is due to no fault of the appellant, the Board will resolve doubt in her favor and find that the application filed with SSA complies with the requirements of 38 C.F.R. § 3.153. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Indeed, it is not in debate that a claim was filed with SSA in May 1999.  Moreover, as discussed by the United States Court of Appeals for Veterans Claims in Kay v. Principi, 16 Vet. App. 529 (2002), at least at one point in time, the applicable VA Manual (now referred to as the M21-1MR) set forth a broad definition for the types of applications that were considered joint applications for VA and SSA benefits. See also, Van Valkenburg v. Shinseki, 23 Vet. App. 113 (2009) (any claim sufficient to reflect an intent to apply for survivor's benefits that is filed with SSA will be sufficient to establish the effective date for DIC for VA purposes). 

Given this context of interpreting the language of 38 C.F.R. § 3.153 liberally, it is at least as likely as not that the manner of application submitted to SSA in 1999 was a joint application within the meaning of 38 C.F.R. § 3.153. As a result, an effective date of May 1, 1999 for entitlement to NSC pension benefits is granted. 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(3)(ii). 


ORDER

An effective date of May 1, 1999 for entitlement to nonservice-connected pension benefits is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


